UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                              No. 99-30415




            KENNETH J. NICOLOSI, SR., MARGARET NICOLOSI,

                                                   Plaintiffs-Appellants,


                                  VERSUS


   STATE FARM FIRE AND CASUALTY COMPANY, erroneously sued as
         State Farm Mutual Automobile Insurance Company,

                                                        Defendant-Appellee.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                             98-CV-3160-D

                              March 9, 2000

Before DAVIS, CYNTHIA HOLCOMB HALL* and SMITH, Circuit Judges.

PER CURIAM:**

     After reviewing the record and considering the briefs and

arguments   of   counsel,   the   judgment   of   the   district   court   is

affirmed essentially for the reasons stated in its thorough Minute

Entry of March 8, 1999.

     AFFIRMED.




     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.